 



Exhibit 10.24
November 23, 2005
Newell V. Starks
1205 Kennan Rd.
Austin, TX 78746
Dear Newell:
     This letter will confirm the details of your severance arrangement with
Stratos International, Inc. effective upon termination of your employment with
Stratos on September 14, 2005.
     You will be paid as severance the following benefits:

  •   One year of salary at a rate equal to your annual salary as of your
resignation on September 14, 2005. To be paid weekly until the first pay period
of Calendar 2006 in which the remaining severance will be paid in a lump sum;  
  •   3% match to Stratos’ 401K plan; and     •   Three years of healthcare
coverage on the same terms and conditions as provided to other salaried Stratos
employees.

In consideration of these benefits, you agree to release Stratos and its
affiliates as Employee releases, forever discharges and covenants not to sue or
otherwise initiate legal proceedings against and further agrees to release and
discharge Employer or its current or former parent companies, subsidiaries,
affiliates, predecessors, successors, insurers, directors, officers, employees,
agents, or assigns (collectively, “Released Parties”), with respect to any and
all claims, rights, causes of action, suits, debts, sums of money,
controversies, agreements, promises, damages, and demands whatsoever, including
attorneys’ fees and court costs, in law or equity or before any federal, state
or local administrative agency, whether known or unknown, suspected or
unsuspected, which Employee has, had, or may have, based on any event occurring,
or alleged to have occurred, from the beginning of time to the date of this
Agreement. This release includes, but is not limited to, claims under Title VII
of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Rehabilitation Act, the Fair Labor Standards Act, the Occupational
Safety and Health Act, the National Labor Relations Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act, federal and state wage
and hour laws, the Illinois Constitution, the Illinois Human Rights Act, the
Cook County Human Rights Ordinance, the Chicago Human Rights Ordinance, and any
other federal, state or local statute, law, regulation, ordinance, or order, and
claims arising under common law, contract, implied contract, public policy or
tort. Employee expressly waives his right to any relief of any kind should any
administrative agency pursue any claim on Employee’s behalf. Notwithstanding the
foregoing release of all claims, it is understood and agreed that any claims
Employee may

31



--------------------------------------------------------------------------------



 



have under this Agreement or any claim for unemployment compensation are not
released. Furthermore, notwithstanding the foregoing release of all claims, it
is understood and agreed that any claims Employee may have under any employee
benefit plans other than the Severance Plan are not released.
     If the foregoing correctly sets forth the terms and conditions of our
mutual understanding and agreement in this regard, please signify by signing in
the space below and returning a copy of this letter to me.

            Very truly yours


Phillip A. Harris,
Chief Executive Officer
                       

Agreed and accepted as of
__________ __, 2005
 
Newell V. Starks

32